UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATIONAND NOTICE OF TERMINATION OF REGISTRATIONUNDER SECTION 12(g) OF THE SECURITIESEXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-49756 WGL Entertainment Holdings, Inc. (Exact name of registrant as specified in its charter) 963 Helmsley Court, Unit 107 Lake Mary, FL 32746 (407) 328-8538 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $.001 per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Pleaseplace an X in the box(es) todesignatetheappropriaterule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) |X| Rule 12h-3(b)(1)(ii) |_| Rule 12g-4(a)(2) |X| Rule 12h-3(b)(2)(i) |_| Rule 12h-3(b)(1)(i) |_| Rule 12h-3(b)(2)(ii) |_| Rule 15d-6 |_| Approximate number of holders of record as of the certification or notice date:130 Pursuant to the requirements of the Securities Exchange Act of 1934, WGL Entertainment Holdings, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:October18, 2007 By: /s/ Michael S. Pagnano Michael S. Pagnano, President and Chief Executive Officer Instruction:Thisform isrequiredby Rules12g-4,12h-3and 15d-6 of the General Rules andRegulationsunder theSecuritiesExchange Act of 1934. The registrantshall file with the Commission three copies of Form 15, one of which shall be manually signed.It may be signed by an officer of the registrant,by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
